EXHIBIT 99.3 JOINT FILING AGREEMENT Each of the undersigned hereby agrees that the Statement on Schedule 13D, dated October 13, 2010 (the “Schedule 13D”), with respect to the common stock, par value $0.01 per share, of Thermadyne Holdings Corporation is, and any amendments thereto shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that this Agreement shall be included as an exhibit to the Schedule 13D and each such amendment.Each of the undersigned agrees to be responsible for the timely filing of the Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning itself contained therein, but shall not be responsible for the completeness and accuracy of the information concerning any other party, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Remainder of this page left intentionally blank]. IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of the date first written above. RAZOR HOLDCO INC. By: /s/Douglas Korn Name: Douglas Korn Title: President IPC/RAZOR LLC By: /s/Douglas Korn Name: Douglas Korn Title: President IRVING PLACE CAPITAL PARTNERS III, L.P. By: IPC Advisors III, L.P., its General Partner By: JDH Management LLC, its General Partner By: /s/John D. Howard Name: John D. Howard Title: Sole Member IPC ADVISORS III, L.P. By: JDH Management LLC, its General Partner By: /s/John D. Howard Name: John D. Howard Title: Sole Member JDH MANAGEMENT LLC By: /s/John D. Howard Name: John D. Howard Title: Sole Member JOHN D. HOWARD /s/John D. Howard
